                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


JASON THIEL,

                     Plaintiff,

vs.                                        Case No. 19-3126-SAC

RENO COUNTY COMMISSION, et al.,

                     Defendants.


                             O R D E R

      On September 11, 2019, the court directed the Clerk of the

Court to issued waiver of service to defendant Travis Dorian and

dismissed the remaining defendants in this action.    The waiver of

service which was sent to the Hutchinson Police Department was

returned unexecuted with the notation that Dorian was no longer

there.

      Plaintiff is advised that this matter may not proceed further

until a defendant has been served with summons and a complaint.

Under the Rule 4(m) of the Federal Rules of Civil Procedure, unless

a defendant is served within 90 days after the complaint is filed,

the court “must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.”

If plaintiff shows good cause for failure to make service, the

court must extend the time for service for an appropriate period.




                                   1
     The complaint in this case was filed July 11, 2019.       The

ninetieth day after that is October 9, 2019. Plaintiff is entitled

to have the United States Marshal or Deputy Marshal serve summons

because plaintiff has been authorized to proceed in forma pauperis.

Fed.R.Civ.P. 4(c)(3).    But, plaintiff has the responsibility to

provide the Court or the Marshals Service with the information of

defendant Dorian’s address for service.   Folsom v. Grice, 2018 WL

5904508 *2-3 (W.D.Okla. 10/26/2018); Nichols v. Schmidling, 2012

WL 10350 *2 (D.Kan. 1/3/2012).

     The court orders plaintiff to supply the court with defendant

Dorian’s address so that the court may direct the United States

Marshal to serve summons upon Dorian.     If plaintiff needs more

time to obtain this information and fears that service cannot be

made by October 9, 2019, plaintiff may ask for an extension of

time for service pursuant to Rule 4(m).

     IT IS SO ORDERED.

     Dated this 25th day of September, 2019, at Topeka, Kansas.



                          s/Sam A. Crow __________________________
                          Sam A. Crow, U.S. District Senior Judge




                                 2
